NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO OBREGON MEZA, AKA Juan                  No.    18-70547
Obregon,
                                                Agency No. A205-320-027
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Roberto Obregon Meza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

his removal proceedings and reconsider its prior order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen or reconsider. Toor v. Lynch, 789 F.3d 1055, 1059 (9th Cir.

2015). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Obregon Meza’s contentions regarding

hardship to his United States citizen children, where the evidence is cumulative of

his previously denied application for cancellation of removal. See Fernandez v.

Gonzalez, 439 F.3d 592, 603 (9th Cir. 2006) (court lacks jurisdiction over a motion

to reopen where new evidence is cumulative of a previously considered

discretionary determination).

      The BIA did not abuse its discretion in denying Obregon Meza’s motion to

reconsider where his motion failed to identify any error of fact or law in the prior

order. See 8 C.F.R. § 1003.2(b)(1).

      Obregon Meza fails to challenge, and therefore waives, the BIA’s denial of

his motion to reopen to seek asylum and for administrative closure. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      Obregon Meza’s contention that the agency lacked jurisdiction because the

initial notice to appear lacked the date and time of his hearing is foreclosed by

Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    18-70547